 
Exhibit 10.24

 
EMPLOYMENT AGREEMENT
 
AGREEMENT, dated as of 15 August, 2006 by and between Greenlight Reinsurance,
Ltd. (the “Company”) and Brendan Barry (“Executive”).
 
IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:
 
1. Employment.  The Company hereby agrees to employ Executive as Senior Vice
President and Underwriter of the Company (“Senior Vice President and
Underwriter”), and Executive hereby accepts such employment, on the terms and
conditions hereinafter set forth.
 
2. Employment Period.  The period of employment of Executive by the Company
under this Agreement (the “Employment Period”) shall commence on the later of
(a) the date on which the Company obtains all necessary work permits in order
for Executive to work in the Cayman Islands including, without limitation, any
and all necessary approvals of the Cayman Islands Monetary Authority and (b)
September 18, 2006 (the “Effective Date”) and shall continue until terminated by
either party in accordance with Section 6 of this Agreement.  Executive’s
employment shall at all times be “at will” and not for a definite duration, and
nothing contained herein shall confer upon Executive any contractual right to
continued employment.  This Agreement is conditioned upon the Company
maintaining a work permit for Executive and Executive complying with the Cayman
Islands Immigration laws and regulations from time to time in force.
 
3. Position and Duties.  During the Employment Period, Executive shall serve as
Senior Vice President and Underwriter and shall report directly to the Company’s
President and Chief Underwriting Officer (“President and CUO”). Executive shall
have those powers and duties normally associated with the position of Senior
Vice President and Underwriter and such other powers and duties as may be
prescribed by the Company; provided that, such other powers and duties are
consistent with Executive’s position as Senior Vice President and Underwriter
and do not violate any applicable laws or regulations.  Executive shall perform
his duties to the best of his abilities and shall devote all of his working
time, attention and energies to the performance of his duties for the
Company.  If requested by the Company, Executive shall also serve as an officer
and/or director of the Company or any other subsidiary or affiliate of the
Company for no additional compensation.
 
4. Place of Performance.  The Company’s principal place of business is the
Cayman Islands.  Executive shall be required to travel to and from the Cayman
Islands as necessary to perform his duties hereunder.  During the Employment
Period, Executive shall comply with all policies of the Company, as may be
amended from time to time, including, without limitation, conducting the
business affairs of the Company (or the Parent) such that neither entity is
deemed to be engaging in a trade or business within the United States.
 
5. Compensation and Related Matters.
 
(a) Base Salary and Bonus.  During the Employment Period, the Company shall pay
Executive a base salary at the rate of not less than US $260,000 per year (“Base
Salary”).  Executive’s Base Salary shall be paid in accordance with the
Company’s customary payroll practices.  The Board of Directors of the Company
(the “Board”) shall periodically review Executive’s Base Salary for increase
(but not decrease), consistent with the compensation practices and guidelines of
the Company.  If Executive’s Base Salary is increased by the Company, such
increased Base Salary shall then constitute the Base Salary for all purposes of
this Agreement.  In addition to Base Salary, during the Employment Period,
Executive shall be eligible for an annual bonus based on pre-established
performance metrics established by the Board (the “Bonus”).  With respect to the
first 12 months of employment, Executive shall be guaranteed a Bonus equal to
50% of Base Salary, pro-rated among Executive’s 2006 and 2007 calendar year
bonuses.  For example, if the Effective Date is October 1, 2006, then Executive
is entitled to $32,500 relating to the 2006 calendar year and the remainder will
be applied and payable in connection with Executive’s 2007 calendar year
bonus.  With respect to years (or the remaining portion of the 2007 calendar
year) thereafter, Executive shall be eligible to receive a discretionary Bonus
with a target of 50% of Base Salary.  Any Bonus earned during a calendar year
shall be paid at such time as the Company customarily pays annual bonuses;
provided, that, Executive is still employed as of such date.  Executive shall
receive an aggregate signing bonus in the amount of $80,000, $40,000 of which
shall be payable within the first month in which the Effective Date occurs and
$40,000 of which shall be paid on or about the date on which the Executive’s
2006 calendar year bonus is paid in 2007; provided, that, Executive remains
employed as of each such date.
 
(b) Expenses.  During the Employment Period, the Company shall promptly
reimburse Executive for all reasonable business expenses upon the presentation
of reasonably itemized statements of such expenses in accordance with the
Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.
 
(c) Vacation.  During the Employment Period, Executive shall be entitled to four
(4) weeks of paid vacation per year to be used and accrued in accordance with
the Company’s policy as it may be established from time to time.  In addition to
vacation, Executive shall be entitled to the number of sick days, personal days
and national holidays per year to which other employees of the Company with
similar tenure are entitled under the Company’s policies, but in no event less
than the minimum days mandated by Cayman Islands statutory requirements.
 
(d) Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
Executive shall be entitled to participate in such employee benefit plans and
insurance programs offered by the Company, or which it may adopt from time to
time, for its employees, in accordance with Cayman Islands Laws and regulations
from time to time in force and in accordance with the eligibility requirements
for participation therein.  In addition, during the Employment Period, the
Company shall reimburse Executive for his reasonable expenses incurred in having
an accountant assist and prepare his annual tax return. The Company will provide
a workers’ compensation plan that meets or exceeds the statutory requirements of
the Cayman Islands.
 
(e) Housing Allowance.  During the Employment Period, Executive shall be
entitled to receive a Cayman Islands housing allowance of US $6,000 per
month.  Executive will be responsible for any taxes due on such allowance.
 
(f) Stock Options.
 
(i) On the Effective Date or as soon as administratively feasible thereafter,
Greenlight Capital Re, Ltd. (the “Parent”) shall grant Executive a stock option
(an “Option”) to acquire 75,000 shares of the Parent’s Class A ordinary shares,
$0.10 par value per share (“Shares”), under such terms and conditions as
provided for under the Parent’s then existing stock incentive plan which are not
inconsistent with clauses (ii) and (iii) below.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) The Option described in paragraph (i) above shall be granted subject to the
following terms and conditions:  (A) the Option shall be granted under and
subject to the Parent’s stock incentive plan (the “Plan”); (B) the exercise
price per Share subject to the Option shall be equal to the fair market value
per Share as of the date of grant; (C) the Option shall be vested as to 33 1/3%
of the Shares subject thereto on each of the first three anniversaries of the
date of grant; provided, that, the Option shall cease to vest upon Executive’s
termination of employment with the Company; (D) the Option shall be exercisable
for the ten (10) year period following the date of grant; provided, that, upon
Executive’s termination of employment with the Company for any reason, any
unvested portion of the Option shall automatically terminate and the vested
portion of the Option shall remain exercisable for 90 days after Executive’s
termination of employment with the Company; and (E) the Option shall be
evidenced by, and subject to, a stock option agreement whose terms and
conditions are consistent with the terms hereof.
 
(iii) The Shares acquired upon exercise of the Options shall be subject to the
terms and conditions of the Parent’s Shareholders’ Agreement as it may be
amended from time to time and Executive shall become a party to such agreement
at such time.
 
6. Termination.  Executive’s employment hereunder may be terminated under the
following circumstances:
 
(a) Death.  Executive’s employment hereunder shall terminate upon his death.
 
(b) Disability.  If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period of at least 90 consecutive days or 180
non-consecutive days within any 365-day period, the Company shall have the right
to terminate Executive’s employment hereunder for “Disability”, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.
 
(c) Cause.  The Company shall have the right to terminate Executive’s employment
for Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement.  For purposes of this Agreement,
“Cause” shall mean Executive’s (i) drug or alcohol use which impairs the ability
of Executive to perform his duties hereunder; (ii) conviction by a court
of  competent jurisdiction, or plea of “no contest”  or guilty to a criminal
offense; (iii) engaging in fraud, embezzlement or any other illegal conduct with
respect to the Company or any of its affiliates (collectively, the “Group”);
(iv) willfully violating the Restrictive Covenants set forth in Section 9 of
this Agreement; (v) willful failure or refusal to perform his duties hereunder
(other than such failure caused by Executive’s Disability or while on vacation)
after a written demand for performance is delivered to Executive by the
President and CUO, the Chief Executive Officer or the Board which specifically
identifies the manner in which the President and CUO, the Chief Executive
Officer or the Board believes that Executive has failed or refused to perform
his duties; or (vi) breach of any material provision of this Agreement or any
Group policies related to conduct which is not cured, if curable, within ten
(10) days after written notice thereof.  The Company shall have the right to
suspend Executive with pay in order to investigate any event which it reasonably
believes may provide a basis to terminate Executive’s employment for Cause and
such action shall not give Executive Good Reason to terminate his employment.
 
(d) Good Reason.  Executive may terminate his employment with the Company for
“Good Reason” within thirty (30) days after Executive has knowledge of the
occurrence, without Executive’s written consent, of one of the following events
that has not been cured, if curable, within thirty (30) days after written
notice thereof has been given by Executive to the Company and such termination
in and of itself shall not be, nor shall it be deemed to be, a breach of this
Agreement.  “Good Reason” shall be limited to the following:  (i) any material
and adverse change to Executive’s duties which are inconsistent with his duties
set forth herein, (ii) a reduction of Executive’s Base Salary, (iii) a failure
by the Company to comply with any other material provisions of this Agreement or
(iv) the Board’s determination prior to the one year anniversary of the
Effective Date (a) to cease writing new insurance or reinsurance business or (b)
to commence run-off of its then existing insurance or reinsurance business.
 
(e) Without Cause.  The Company shall have the right to terminate Executive’s
employment hereunder without Cause at any time by providing Executive with a
Notice of Termination and such termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.
 
(f) Without Good Reason.  Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least ninety (90) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.
 
7. Termination Procedure.
 
(a) Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive (other than termination pursuant to Section 6(a)) shall
be communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 of this Agreement.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
 
(b) Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties on a full-time basis during such
thirty (30) day period), and (iii) if Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or any
later date (within ninety (90) days after the giving of such notice) set forth
in such Notice of Termination; provided, that, if applicable, the Notice of
Termination shall not be effective until the cure period has expired and such
event or events leading to such termination have not yet been cured.
 
8. Compensation Upon Termination.  In the event Executive’s employment is
terminated, the Company shall provide Executive with the payments set forth
below and shall not be required to provide any other payments or benefits to
Executive upon such termination.  Executive acknowledges and agrees that the
payments set forth in this Section 8 constitute liquidated damages for
termination of his employment and that prior to receiving any such payments
under Section 8 and as a material condition thereof, Executive shall, if
requested by the Company, sign and agree to be bound by a general release of
claims against the Company and its affiliates related to Executive’s employment
(and termination of employment) with the Company in such form as the Board deems
appropriate.  Upon Executive’s termination of employment for any reason, upon
the request of the Board, he shall resign any membership or positions that he
then holds with the Company or any of its affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
(a) Termination By the Company without Cause or By Executive for Good
Reason.  If Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason:
 
(i) as soon as practicable following such termination, the Company shall pay to
Executive: (A) his accrued, but unpaid Base Salary earned through the Date of
Termination, his accrued, but unpaid Bonus earned for the year immediately prior
to the year in which the Date of Termination occurs and any accrued, but unused
vacation pay through the Date of Termination (the “Accrued Obligations”); (B)
the target Bonus Executive would have earned for the year of termination
assuming targets had been achieved, pro-rated based on the number of days
Executive was employed by the Company during the year over the number of days in
such year (the “Pro-Rated Bonus”); and
 
(ii) commencing on the Severance Payment Date (as defined below) and provided
Executive does not breach Section 9 of this Agreement following his termination
in which case all payments under this clause (ii) shall cease, the Company shall
continue to pay Executive the sum of his annual rate of Base Salary and target
Bonus (assuming targets had been achieved) in twelve (12) equal monthly
installments.  For purposes of this Agreement, the “Severance Payment Date”
shall mean (i) if the Board (or its delegate) determines in its discretion that
Executive is a “specified employee” (as defined in Section 409A(a)(2)(B)(i) of
the United States Internal Revenue Code of 1986, as amended (the “Code”)) as of
the date of termination and that Section 409A of the Code applies with respect
to a payment to Executive pursuant to this Section 8(a), the six-month
anniversary of the date of termination or (ii) if the Board (or its delegate)
determines in its discretion that Executive is not a specified employee as of
the date of termination (or that Section 409A of the Code does not apply with
respect to a payment to Executive pursuant to this Section 8(a)), the first day
following the applicable revocation period set forth in the release contemplated
in this Section 8; and
 
(iii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and
 
(iv) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company.
 
(b) Termination By the Company for Cause or by Executive Without Good
Reason.  If Executive’s employment is terminated by the Company for Cause or by
Executive (other than for Good Reason):
 
(i) the Company shall pay Executive, as soon as practicable following the Date
of Termination, the Accrued Obligations; and
 
(ii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment.
 
Additionally, in the event that Executive’s employment is terminated by
Executive (other than for Good Reason) (but not by the Company for Cause),
commencing on the Severance Payment Date, and provided Executive does not breach
Section 9 of this Agreement following his termination in which case all payments
under this clause (iii) shall cease, the Company shall continue to pay Executive
the sum of half of his annual rate of Base Salary in six (6) equal monthly
installments.
 
(c) Disability.  During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to Section
6(b) off-set, on a dollar for dollar basis, by any insurance or social security
payments made to Executive relating to such disability.  In the event
Executive’s employment is terminated for Disability pursuant to Section 6(b):
 
(i) the Company shall pay to Executive as soon as practicable following the Date
of Termination: (A) the Accrued Obligations and (B) a Pro-Rated Bonus; and
 
(ii) the Company shall continue to pay Executive his annual rate of Base Salary
and provide Executive the health insurance benefits that he was receiving
immediately prior to the Date of Termination, for the lesser of (A) one year
following the Date of Termination or (B) until such time as any Company
long-term disability benefit plan becomes available to Executive; provided,
that, if the Company is unable to continue the health insurance benefits
following the Date of Termination, the Company shall pay Executive the cost of
similar health insurance benefits, not to exceed the cost the Company would
incur if Executive had continued to remain in the Company’s health plans; and
 
(iii) the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and
 
(iv) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company.
 
(d) Death.  If Executive’s employment is terminated by his death:
 
(i) the Company shall pay in a lump sum to Executive’s beneficiary, legal
representatives or estate, as the case may be, the Accrued Obligations and
Pro-Rated Bonus as soon as practicable following such death; and
 
(ii) the Company shall reimburse Executive’s beneficiary, legal representatives,
or estate, as the case may be, pursuant to Section 5 for reasonable expenses
incurred, but not paid prior to such termination of employment; and
 
(iii) Executive’s spouse and dependents shall be entitled to continue receiving
health insurance benefits that they were receiving as of the Date of Termination
for one (1) year following Executive’s death; provided, that, if the Company is
unable to continue the health insurance benefits following the Date of
Termination, the Company shall pay Executive’s spouse and dependents the cost of
similar health insurance benefits, not to exceed the cost the Company would
incur if Executive had continued to remain in the Company’s health plans; and
 
(iv) Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other rights, compensation and benefits as may be
due to any such persons or estate in accordance with the terms and provisions of
any agreements, plans or programs of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Restrictive Covenants.
 
(a) Acknowledgments.  Executive acknowledges that:  (i) as a result of
Executive’s employment by the Company, Executive has obtained and will obtain
Confidential Information (as defined below); (ii) the Confidential Information
has been developed and created by the Group at substantial expense and the
Confidential Information constitutes valuable proprietary assets; (iii) the
Group will suffer substantial damage and irreparable harm which will be
difficult to compute if, during the Employment Period and thereafter, Executive
should enter a Competitive Business (as defined herein) in violation of the
provisions of this Agreement; (iv) the nature of the Group’s business is such
that it could be conducted anywhere in the world and that it is not limited to a
geographic scope or region; (v) the Group will suffer substantial damage which
will be difficult to compute if, during the Employment Period or thereafter,
Executive should solicit or interfere with the Group’s employees, clients or
customers or should divulge Confidential Information relating to the business of
the Group; (vi) the provisions of this Agreement are reasonable and necessary
for the protection of the business of the Group; (vi) the Company would not have
hired or continued to employ Executive and the Parent would not have granted the
Options unless he agreed to be bound by the terms hereof; and (vii) the
provisions of this Agreement will not preclude Executive from other gainful
employment.  “Competitive Business” as used in this Agreement shall mean any
business which competes, directly or indirectly, with any aspect of the Group’s
business.  “Confidential Information” as used in this Agreement shall mean any
and all confidential and/or proprietary knowledge, data, or information of the
Group including, without limitation, any: (A) trade secrets, drawings,
inventions, methodologies, mask works, ideas, processes, formulas, source and
object codes, data, programs, software source documents, works of authorship,
know-how, improvements, discoveries, developments, designs and techniques, and
all other work product of the Group, whether or not patentable or registrable
under trademark, copyright, patent or similar laws; (B) information regarding
plans for research, development, new service offerings and/or products,
marketing, advertising and selling, distribution, business plans, business
forecasts, budgets and unpublished financial statements, licenses, prices and
costs, suppliers, customers or distribution arrangements; (C) any information
regarding the skills and compensation of employees, suppliers, agents, and/or
independent contractors of the Group; (D) concepts and ideas relating to the
development and distribution of content in any medium or to the current, future
and proposed products or services of the Group; (E) information about the
Group’s investment program, trading methodology, or portfolio holdings; or (F)
any other information, data or the like that is labeled confidential or orally
disclosed to Executive as confidential.
 
(b) Confidentiality.  In consideration of the benefits provided for in this
Agreement, Executive agrees not to, at any time, either during the Employment
Period or thereafter, divulge, use, publish or in any other manner reveal,
directly or indirectly, to any person, firm, corporation or any other form of
business organization or arrangement and keep in the strictest confidence any
Confidential Information, except (i) as may be necessary to the performance of
Executive’s duties hereunder, (ii) with the Company’s express written consent,
(iii) to the extent that any such information is in or becomes in the public
domain other than as a result of Executive’s breach of any of his obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and in such event, Executive shall cooperate with the
Company in attempting to keep such information confidential.  Upon the request
of the Company, Executive agrees to promptly deliver to the Company the
originals and all copies, in whatever medium, of all such Confidential
Information.
 
(c) Non-Compete.  In consideration of the benefits provided for in this
Agreement, Executive covenants and agrees that during the Employment Period and
for a period of six (6) months following the termination of his employment for
whatever reason, or following the date of cessation of the last violation of
this Agreement, or from the date of entry by a court of competent jurisdiction
of a final, unappealable judgment enforcing this covenant, whichever of the
foregoing is last to occur, he will not, for himself, or in conjunction with any
other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee or consultant), directly or indirectly, be employed by, provide
services to, in any way be connected, associated or have any interest in, or
give advice or consultation to any Competitive Business; provided, that, this
clause shall have no effect upon a dissolution of the Company or a determination
by the Board (a) to cease writing new insurance or reinsurance business or (b)
to commence run-off of its then existing reinsurance or insurance business.
 
(d) Non-Solicitation of Employees. In consideration of the benefits provided for
in this Agreement, Executive covenants and agrees that during the Employment
Period and for a period of one (1) year thereafter, Executive shall not, without
the prior written permission of the Company, (i) directly or indirectly solicit,
employ or retain, or have or cause any other person or entity to solicit, employ
or retain, any person who is employed or is providing services to the Group at
the time of his termination of employment or was or is providing such services
within the twelve (12) month period before or after his termination of
employment or (ii) request or cause any employee of the Group to breach or
threaten to breach any terms of said employee’s agreements with the Group or to
terminate his or her employment with the Group; provided, that, this clause
shall have no effect upon a dissolution of the Company.
 
(e) Non-Solicitation of Clients and Customers.  In consideration of the benefits
provided for in this Agreement, Executive covenants and agrees that during the
Employment Period and for a period of one (1) year thereafter, he will not, for
himself, or in conjunction with any other person, firm, partnership, corporation
or other form of business organization or arrangement (whether as a shareholder,
partner, member, lender, principal, agent, director, officer, manager, trustee,
representative, employee or consultant), directly or indirectly:  (i) solicit or
accept any business that is directly related to the business of the Group from
any person or entity who, at the time of, or at the time during the twenty-four
(24) month period preceding, termination was a person or entity with which the
Group had entered into a binding contract; (ii) request or cause any of the
Group’s clients or customers to cancel or terminate any business relationship
with the Group involving services or activities which were directly or
indirectly the responsibility of Executive during his employment or (iii) pursue
any Group project known to Executive upon termination of his employment that the
Group is actively pursuing (or was actively pursuing within six months of
termination) while the Group is (or is contemplating) actively pursuing such
project; provided, that, this clause shall have no effect upon a dissolution of
the Company.
 
(f) Post-Employment Property.  The parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method or other work
product whatever (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) related to the business of the
Group that Executive, either solely or in collaboration with others, has made or
may make, discover, invent, develop, perfect, or reduce to practice during the
Employment Period, whether or not during regular business hours and created,
conceived or prepared on the Group’s premises or otherwise shall be the sole and
complete property of the Group.  More particularly, and without limiting the
foregoing, Executive agrees that all of the foregoing and any (i) inventions
(whether patentable or not, and without regard to whether any patent therefor is
ever sought), (ii) marks, names, or logos (whether or not registrable as trade
or service marks, and without regard to whether registration therefor is ever
sought), (iii) works of authorship (without regard to whether any claim of
copyright therein is ever registered), and (iv) trade secrets, ideas, and
concepts ((i) - (iv) collectively, “Intellectual Property Products”) created,
conceived, or prepared on the Group’s premises or otherwise, whether or not
during normal business hours, shall perpetually and throughout the world be the
exclusive property of the Group, as shall all tangible media (including, but not
limited to, papers, computer media of all types, and models) in which such
Intellectual Property Products shall be recorded or otherwise fixed.  Executive
further agrees promptly to disclose in writing and deliver to the Company all
Intellectual Property Products created during his engagement by the Company,
whether or not during normal business hours.  Executive agrees that all works of
authorship created by Executive during his engagement by the Company shall be
works made for hire of which the Group is the author and owner of copyright. To
the extent that any competent decision-making authority should ever determine
that any work of authorship created by Executive during his engagement by the
Company is not a work made for hire, Executive hereby assigns all right, title
and interest in the copyright therein, in perpetuity and throughout the world,
to the applicable Group entity.  To the extent that this Agreement does not
otherwise serve to grant or otherwise vest in the Group all rights in any
Intellectual Property Product created by Executive during his engagement by the
Company, Executive hereby assigns all right, title and interest therein, in
perpetuity and throughout the world, to the Company.  Executive agrees to
execute, immediately upon the Company’s reasonable request and without charge,
any further assignments, applications, conveyances or other instruments, at any
time after execution of this Agreement, whether or not Executive is engaged by
the Company at the time such request is made, in order to permit the Group
and/or its respective assigns to protect, perfect, register, record, maintain,
or enhance their rights in any Intellectual Property Product; provided, that,
the Company shall bear the cost of any such assignments, applications or
consequences.   Upon termination of Executive’s employment by the Company for
any reason whatsoever, and at any earlier time the Company so requests,
Executive will immediately deliver to the custody of the person designated by
the Company all originals and copies of any documents and other property of the
Company in Executive’s possession, under Executive’s control or to which he may
have access.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Non-Disparagement. Executive acknowledges and agrees that he will not defame
or publicly criticize the services, business, integrity, veracity or personal or
professional reputation of the Group and its respective officers, directors,
partners, executives or agents thereof in either a professional or personal
manner at any time during or following the Employment Period.
 
(h) Enforcement.  If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 9, the Company shall have the
right and remedy to have the provisions specifically enforced by any court
having jurisdiction, it being acknowledged and agreed by Executive that the
services being rendered hereunder to the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Group and that money damages will not provide an
adequate remedy to the Group.  Such right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company at
law or in equity.  Accordingly, Executive consents to the issuance of an
injunction, whether preliminary or permanent, consistent with the terms of this
Agreement.  In addition, the Company and the Parent shall have the right to
cease making any payments or provide any benefits to Executive under this
Agreement in the event he breaches or threatens to breach any of the provisions
hereof (and such action shall not be considered a breach under the Agreement).
 
(i) Blue Pencil.  If, at any time, the provisions of this Section 9 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Executive and the Company and the Parent agree that this
Agreement as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
 
(j) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 9 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.
 
10. Resolution of Differences Over Breaches of Agreement.  The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 9 of this
Agreement.  If despite their good faith efforts, the parties are unable to
resolve such controversy or claim through the Company’s internal review
procedures, then such controversy or claim shall be resolved by binding
arbitration for resolution in New York, New York in accordance with the rules
and procedures of the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect.  The decision of the arbitrator shall be
final and binding on both parties, and any court of competent jurisdiction may
enter judgment upon the award.  Each party shall pay its own expenses, including
legal fees, in such dispute and shall split the cost of the arbitrator and the
arbitration proceedings.
 
11. Indemnification.  The Company agrees that if Executive is made a party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Executive
is or was a director or officer of the Company or any other entity within the
Group or is or was serving at the request of the Company or any other member of
the Group as a director, officer, member, employee or agent of another
corporation or a partnership, joint venture, trust or other enterprise,
Executive shall be indemnified and held harmless by the Company and/or the
Parent to the fullest extent authorized by the Company’s by-laws and/or charter,
as the same exists or may hereafter be amended, against all expenses incurred or
suffered by Executive in connection therewith, except for willful misconduct or
any acts (or omissions) of gross negligence by Executive.
 
12. Successors; Binding Agreement.  The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive.  This Agreement shall be binding upon, and
inure to the benefit of, the successors and assigns of the Company, and the
heirs, executors and administrators of Executive, and shall be assignable by the
Company to any entity acquiring substantially all of the assets of the Company,
whether by merger, consolidation, sale of assets or similar transactions.
 
13. Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by overnight,
certified or registered mail, return receipt requested, postage prepaid,
addressed, in the case of Executive, to the last address on file with the
Company and if to the Company, to its executive offices or to such other address
as any party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.
 
14. Governing Law.  This Agreement is governed by, and is to be construed and
enforced in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws.  If, under such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto or, if that is not possible, to be omitted from this
Agreement, and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion hereof.
 
15. Amendment.  No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification has been approved by the Board and
is agreed to in a writing signed by Executive and a member of the Board
(excluding Executive or any other member of the Board who is also an employee of
the Company), and such waiver is set forth in writing and signed by the party to
be charged.  No waiver by either party hereto at any time of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
16. Survival.  The respective obligations of, and benefits afforded to,
Executive and the Company as provided in Section 9 of this Agreement shall
survive the termination of this Agreement.
 
17. No Conflict of Interest.  During the Employment Period, Executive shall not,
directly or indirectly, render service, or undertake any employment or
consulting agreement with another entity without the express written consent of
the Board.
 
18. Counterparts.  This Agreement may be executed in two or more-counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
19. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter.  Any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled as of the date hereof.
 
20. Section Headings.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
 
21. Withholding.  All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
 
22. Representation.  Executive represents and warrants to the Parent and the
Company, and Executive acknowledges that the Company has relied on such
representations and warranties in employing Executive, that neither Executive’s
duties as an employee of the Company nor his performance of this Agreement will
breach any other agreement to which Executive is a party, including without
limitation, any agreement limiting the use or disclosure of any information
acquired by Executive prior to his employment by the Company.  In the course of
performing  Executive’s work for the Company, Executive will not disclose or
make use of any information, documents or materials that Executive is under any
obligation to any other party to maintain in confidence.  In addition, Executive
represents and warrants and acknowledges that the Company has relied on such
representations and warranties in employing Executive, that he has not entered
into, and will not enter into, any agreement, either oral or written, in
conflict herewith.  If it is determined that Executive is in breach or has
breached any of the representations set forth herein, the Company shall have the
right to terminate Executive’s employment for Cause.
 
23. Review by Counsel.  Executive represents and warrants that this Agreement is
the result of full and otherwise fair faith bargaining over its terms following
a full and otherwise fair opportunity to have legal counsel for Executive review
this Agreement and to verify that the terms and provisions of this Agreement are
reasonable and enforceable.  Executive acknowledges that he has read and
understands the foregoing provisions and that such provisions are reasonable and
enforceable.  This Agreement has been jointly drafted by both parties.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 




 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 




Signed: /s/ BRENDAN BARRY 
Name: Brendan Barry




GREENLIGHT REINSURANCE, LTD.




Signed: /s/ BART
HEDGES                                                                           
Name: Barton Hedges


Only with respect to the options contemplated by Section 5(f) of the Agreement:
 


GREENLIGHT CAPITAL RE, LTD.





Signed: /s/ALAN BROOKS 
        Name: Alan M. Brooks
        Title: Director



